DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/28/2022. Applicant's submission filed on 06/28/2022 has been entered. Accordingly, claims 1-13 and 16 remain pending, and claims 1 and 3 have been amended.
Response to Arguments
Rejections under 35 USC 112
In view of applicant’s remarks and/or amendments with respect to claim(s) 1, 3, and 13 filed 06/28/2022, the rejections of claim(s) 1, 3, and 13 under 35 USC 112(b) have been withdrawn.
Rejections under 35 USC 103
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Starting on page 9 through the first paragraph of page 10 of applicant’s response, applicant outlines reasons for amended limitation of claim 1 which recites “the second recess being different and separate from the first recess”. 
Applicant argues in the first paragraph of page 10
“In light of the objective to prevent interference between the respective signals generated by the light emitter and light receiver, the distinct configurations of the first recess 20a and the second recess 20b therefore "reduce electric cross-talk resulting from electromagnetic waves generated by the driving signal provided from the light emitter interfering into a light receiving signal provided from the light receiver, and enable accurate measurement." (Id. at Par. [0023]).”

In response, while is appreciated that applicant has provided the objective of applicant’s invention along with supporting structural language, it is noted that the features upon which applicant relies (i.e., the objective to "prevent interference between the respective signals generated by the light emitter and light receiver", the "distinct configurations of the first recess 20a and the second recess 20b” being configured to "reduce electric cross-talk resulting from electromagnetic waves generated by the driving signal provided from the light emitter interfering into a light receiving signal provided from the light receiver, and enable accurate measurement") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues regarding cited prior art in the second paragraph of page 10 through the final paragraph of page 11
“However, upon closer review, it is apparent that Shibayama discloses the exact type of configuration that the present application seeks to avoid. More specifically, Shibayama teaches that the first cavity 7 and the second cavity 8 are one large cavity, as shown in FIGS. 2 and 6. For example, a comparison of Shibayama's FIG. 2 (reproduced below) versus FIG. 3 of the present application demonstrates that Shibayama's cavity 7,8 comprises one large cavity, and further that the first cavity 7 and the second cavity 8 are the same and joined as one large cavity.
As a result, the configuration Shibayama's cavity 7,8 would fail to prevent interference between the respective signals generated by a light emitter and light receiver, as accomplished by the measurement sensor package 1 of the presnt application. Shibayama's cavity 7,8 cannot ‘reduce electric cross-talk resulting from electromagnetic waves generated by the driving signal provided from the light emitter interfering into a light receiving signal provided from the light receiver, and enable accurate measurement,’ as achieved by the present application. (Present Application, Par. [0023]). 
Accordingly, Applicant respectfully submits that Shibayam fails to disclose the second recess being different and separate from the first recess, as recited by amended claim 1.”
In response, as a preliminary matter and as noted above, it is noted that the features upon which applicant relies (i.e., the objective to "prevent interference between the respective signals generated by the light emitter and light receiver", the first and second recesses “reduce electric cross-talk resulting from electromagnetic waves generated by the driving signal provided from the light emitter interfering into a light receiving signal provided from the light receiver, and enable accurate measurement”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the current amendments to claim 1 are interpreted under the broadest reasonable interpretation which is not limited to the description provided by the applicant in support for applicant’s described “objective” of the present invention.
With specific response to applicant’s assertion of the disclosed first and second recesses of primary reference Shibayama which applicant argues are “one large cavity”, it is unclear how the applicant is defining the first cavity (first recess) 7 and the second cavity (second recess) 8 of primary reference Shibayama, which are expressly disclosed as being separate from one another as each respective recess contains the either light emitting element (LD 9) or light detecting element (PD 12) with the associated anode of the light emitting element (LD anode 10) or light detecting element (PD anode 13) and the associated cathode of the light-emitting element (LD cathode 11) or light detecting element (PD cathode 14) as described in [0024] and expressly illustrated as being two separate recesses in FIG. 3 of Shibayama. Consequently, it is unclear how applicant has come to their assertion that the expressly disclosed separate recesses of Shibayama are “one large cavity”.
Additionally, applicant’s remarks on page 12 stating “The combination of Shibayama and Nakayama fails to teach or suggest a similar measurement sensor package and measurement sensor, as recited in amended independent claim 1” and “Shibayama, alone or in combination with Nakayama, Castagnetti, Nishiyama, and Choi fails to teach or suggest every feature recited in amended claim 1” have been fully considered but are moot in view of the updated grounds of rejection.
Therefore, the claims remain rejected and the rejection has been made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama (US20090202251), in view of in view of Nakayama (US20040012099), further in view of Funahashi et al. (JP2009099926A, hereafter “Funahashi”) and Yamada et al. (US20140346627, “Yamada”).
Regarding claim 1, Shibayama discloses a measurement sensor package (“1 . . . optical transmitting and receiving device” [0021]), comprising:
a substrate (5) see including a plurality of dielectric layers stacked on one another (3, 40, and 20), the substrate being a rectangular plate and including a first recess (7) and a second recess (8) on a first surface thereof (5a), the first recess being configured to contain a light emitter (9), the second recess being configured to contain a light receiver (12), the second recess being different* (the second recess 8 containing the light receiver 12 which is distinguishable from the first recess 7 which does not contain the light receiver 12 as illustrated in FIGS. 2-3, 6) and separate* from the first recess (as illustrated in FIG. 3, the first and second recess are shown as being separate from one another which can be seen in the bottom portion of the figure as being formed separately with a medial side wall separating the first recess from the second recess from one another),
the first recess including a first bottom surface on which the light emitter is mountable (“On the insulating film 40 on the front surface 5a of the base substrate 5 and the inner surface of the cavity 7, 8, formed by, for example, an Al film” [0028]), and an inner side surface having a first step with a first step surface extending in a plane direction of the first surface (the first step is on the right side of fig. 4 at wiring portion 25),
the first step surface having a first connection pad thereon (25), the first connection pad being electrically connectable to the light emitter (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected with each of the PD anode 13 and PD cathode 14” [0032]),
the second recess including a second bottom surface on which the light receiver is mountable (see bottom of recess 8), and an inner side surface having a second step with a second step surface extending in the plane direction of the first surface (the second step is on the right side of FIG. 7 of the second recess at wiring portion 25),
the second step surface having a second connection pad thereon (25), the second connection pad being electrically connectable to the light receiver (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected with each of the PD anode 13 and PD cathode 14” [0032]),
wherein in a direction connecting a center of the first bottom surface and a center of the second bottom surface in a plan view, the first step surface is located outward from the first bottom surface and the second step surface is located outward from the second bottom surface (see horizontal projections in FIGS. 2-3 and 6).
While Shibayama discloses the base substrate 5 is formed of silicon being a semiconductor material (see [0024]) and the insulating film (40) on the bottom surface of the second recess having formed thereon the base substrate wiring portion (19) to which the light emitter (9) is electrically connected via a solder, or a conductive resin (see [0028]) and the electrode plates of the light emitter being electrically connected via wire (28) to the base substrate (see [0034]); and the insulating film (40) on the bottom surface of the first recess having formed thereon a base substrate wiring portion (19) to which the light receiver (12) is electrically connected/flip-chip bonding (see [0032]) by bump bonding (21) and the light receiver being electrically connected via wire (31) to the base substrate (see [0039]), Shibayama does not explicitly disclose the signal conductors physically constructed as a first signal via conductor connecting from the first connection pad on the first step surface to an external connection terminal through the substrate, and a second signal via conductor connecting from the second connection pad on the second step surface to the external connection terminal through the substrate.
However, in the same field of endeavor of semiconductor device design and construction, Nakayama teaches a first signal via conductor (16 in FIG. 1, described in [0078]) connecting from the first connection pad on the first step surface (14 in FIG. 1, described in [0078]) to an external connection terminal (52 in FIG. 1, described in [0078]) through the substrate (11 in FIG. 1, described in [0078]), and 
a second signal via conductor (16 in FIG. 1, described in [0078]) connecting from the second connection pad on the second step surface (14 in FIG. 1, described in [0078]) to the external connection terminal (52 in FIG. 1, described in [0078]) through the substrate (11 in FIG. 1, described in [0078]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama with the first signal via conductor connecting from the first connection pad on the first step surface to an external connection terminal through the substrate, and a second signal via conductor connecting from the second connection pad on the second step surface to the external connection terminal through the substrate as taught by Nakayama in order to enable electrical connections to be made from both sides of the substrate, so that electrically connecting the ground potential part of the wiring pattern, the electrical characteristics of the semiconductor chip can be stabilized, thus reducing the transmission of noise to other devices in the semiconductor chip, and suppressing noise transmission from other devices ([0004], [0009], [0078] of Nakayama).
Modified Shibayama discloses the first step surface is located between the first bottom surface and a light-shielding surface having an insulting film made of SiO2 which is bonded in a vertical direction to the first surface also having an insulating film made of SiO2 (see FIG. 6 where the first step surface is located between the first bottom surface 5 of recess 7 and the light-shielding surface 20 bonded to the first surface 5a both which have insulating films 40, 41, respectively which are both made of made of SiO2, in a vertical direction), while the disclosed light-shielding member and the first surface are disclosed as being both bonded to one another and coated in the insulating film made of SiO2, the light-shielding member and the first surface are not explicitly disclosed as being continuously formed so that the first stepped surface is located below the first step surface in a vertical direction.
However, in the same field of endeavor light-emitting semiconductor design, Funahashi teaches the first step surface is located between the first bottom surface and the first surface in a vertical direction (see FIG. 9, where the first step surface 3 is located between the bottom of the first recess 1a and the first surface 7, 1b in a vertical direction, [0046] structures 7, 1b may be an integrated structure).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the	the first step surface of the device disclosed by modified Shibayama with the first step surface being located between the bottom of the first recess and the first surface in a vertical direction as taught by Funahashi in order so that the wiring conductor connected to the light emitting element by the bonding wire is not formed on the bottom of the first recess. Thereby, the diameter of the first recess can be reduced so that the distance between the inner wall of the first recess and the light emitting element may be shortened in order to increase luminance of the light-emitting device when the light emitted from the light emitting element is reflected at a closer position within the first recess ([0048] of Funahashi).
Modified Shibayama discloses the second step surface is located between the second bottom surface and a light-shielding surface having an insulting film made of SiO2 which is bonded in a vertical direction to the first surface also having an insulating film made of SiO2 (see FIG. 6 where the first step surface is located between the second bottom surface 5 of recess 8 and the light-shielding surface 20 bonded to the first surface 5a both which have insulating films 40, 41, respectively which are both made of made of SiO2, in a vertical direction), while the disclosed light-shielding member and the first surface are disclosed as being both bonded to one another and coated in the insulating film made of SiO2, the light-shielding member and the first surface are not explicitly disclosed as being continuously formed so that the second stepped surface is located below the second step surface in a vertical direction.
However, in the same field of endeavor light-receiving semiconductor design, Yamada teaches the second step surface is located between the second bottom surface and the first surface in a vertical direction ([0055] light-receiving element 10 is positioned in recess 4 framed by the insulating base body 2, at the top the recess 4 a through-hole 5 opening is formed by the insulating base body 2/first surface, a step is provided on the inner surface of the through-hole 5 so that the connecting pads three of the light-receiving element 10, therefore since the step is formed on the inside of the through-hole 5, the step is located between the first surface 2 and the bottom of the second recess 4 in a vertical direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the	second step surface of the device disclosed by modified Shibayama with the second step surface being located between the bottom of the second recess and the first surface in a vertical direction of an imaging sensor as taught by Yamada in order to provide a low profile imaging sensor having by reducing the height of the side walls of the recess and shorten the bonding wire which connects from the light-receiving element to the step formed on the inner side wall of the recess which enables an improvement of the electrical connection between the light-receiving element and the insulating base body of the imaging sensor ([0007]-[0008], [0055]-[0056] of Yamada).
*The term of the limitation has been interpreted as to mean “not the same”, “distinct; separate” as defined by the Oxford languages dictionary. And therefore, the term has been interpreted under the broadest reasonable interpretation to include any possible structural or functional mechanism by which the second recess is made distinguishable from or be made to be not functionally or structurally the same as the first recess in order to be perceived and understood by any known mechanism that constitutes the distinguishable feature or function as being “different” from that of any feature/function or lack of feature/function in the first recess.
**The term of the limitation has been interpreted to mean “different; distinct”, “view something as a unit apart or by itself” as defined by the Oxford languages dictionary. And therefore, the term has been interpreted under the broadest reasonable interpretation to include any possible structural or functional mechanism by which the second recess is made distinguishable from or be made to be viewed functionally or structurally as a unit itself in order to be perceived and understood by any known mechanism that constitutes the distinguishable feature or function as being “separate” from that of any feature/function or lack of feature/function in the first recess.
Regarding claim 6, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, Shibayama discloses a measurement sensor, comprising:
the measurement sensor package according to claim 1;
a light emitter contained in the first recess; and
a light receiver contained in the second recess (“a recess-like first cavity 7 and second cavity 8, and an LD 9 is disposed in the first cavity 7, and a PD 12 is disposed in the second cavity 8” [abstract]).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, Funahashi, and Yamada, as applied to claim 1 above, further in view of Castagnetti et al. (US6166403, hereafter “Castagnetti”).
Regarding claim 2, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, modified Shibayama discloses further comprising:
a lid being a plate covering the first recess and the second recess, the lid comprising an insulating material, the lid being configured to transmit light emitted from the light emitter contained in the first recess and to transmit light to be received by the light receiver contained in the second recess (“On the rear surface 20 b of the light shielding member 20, formed as a recess is a wire storing portion 32 to store the wire 31, and the wire storing portion 32 is formed continuously with the pinhole 23. Also, in consideration of ambient light and unnecessary light that enter the PD 12, the length of the pinhole 23 is provided as 0.1 mm or more.” [0039]); and
a first opening configured to allow passage of light emitted from the light emitter (21), and a second opening configured to allow passage of light to be received by the light receiver (22), but does not explicitly disclose a ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential.
However, in the same field of endeavor, Castagnetti discloses a ground conductor layer (22) located on a main surface of the lid facing the first recess (142) and the second recess (72) and connected to a ground potential (104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential, the ground conductor layer having a first opening configured to allow passage of light emitted from the light emitter, and a second opening configured to allow passage of light to be received by the light receiver taught by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Regarding claim 13, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, modified Shibayama discloses further comprising a plurality of neutral electrical conductor pathways provided outside the first recess and the second recess (see FIG. 2, [0024], [0028] where the PD anode 13 is connected to the PD cathode 14 via electrical conductors/wires 24 with electrodes 26 located outside the recess in a portion of the body filled with an energy-shielding resin, such connection as known in the art to produce a combined neutral signal), but does not explicitly disclose the plurality of conductor pathways provided outside the first recess and the second recess are ground via conductors.
However, in the same field of endeavor, Castagnetti teaches further comprising a plurality of ground via conductors provided outside the first recess and the second recess (see elements 84, 146 in FIG. 6B which are conductive vias that make electrical contact with conductive segments 80 and 144, and also make electrical contact with conductive segment 86 included in the routing layer M3 in order to ground electromagnetic shield 22 within aperture 142 when in electrical contact with conductive vias 84 and 146, as disclosed in column 6,  lines 48-63).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the further comprising of a plurality of ground via conductors provided outside the first recess and the second recess taught by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, Funahashi, and Yamada, as applied to claim 1 above, further in view of Nishiyama et al. (US20040091006, hereafter “Nishiyama”) and Castagnetti.
Regarding claim 3, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate (see substrate connected to wiring of 6 from FIGS. 1A-B is illustrated as being lower in a vertical direction than substrate of wiring connected to emitter 1 in FIGS. 1A-B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in the thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Modified Shibayama, in view of Nishiyama, does not explicitly disclose the conductor layer located in the thickness direction to expressly be a ground conductor layer.
However, in the same field of endeavor, Castagnetti teaches a ground conductor layer (22) located on a main surface of the lid facing the first recess (142) and the second recess (72) and connected to a ground potential (104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by modified Shibayama with the ground conductor layer as by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Regarding claim 10, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the first step surface has a smaller area than the second step surface (3 with 10 a in FIG. 1C) has a smaller area than the second step surface (10 b in FIG. 1C).
Regarding claim 11, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, Funahashi, and Yamada, as applied to claim 1 above, further in view of Nishiyama.
Regarding claim 4, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein
the first step surface (3 with 10 a in FIGS. 1A-B) has a smaller area than the second step surface (10 b in FIGS. 1A-B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to form the second mount surface at a lower receded point compared to where the light emission point is formed from the first mount surface in order for light emitted from the laser diode can be easily made incident on the light receiving surface the photodiode ([0027] of Nishiyama).
Regarding claim 12, modified Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Regarding claim 5, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, Funahashi, Yamada, and Castagnetti, as applied to claim 2 above, further in view of Nishiyama.
Regarding claim 7, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, Castagnetti discloses a conductor layer as being a ground conductor layer (22), but does not explicitly disclose wherein a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein
a distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate (see substrate connected to wiring of 6 from FIGS. 1A-B is illustrated as being lower in a vertical direction than substrate of wiring connected to emitter 1 in FIGS. 1A-B)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the distance between the first connection pad and the conductor layer is smaller than a distance between the second connection pad and the conductor layer in a thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Regarding claim 8, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose, wherein the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein
the first step surface (3 with 10 a in FIG. 1C) has a smaller area than the second step surface (10 b in FIG. 1C).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to provide so that the second mount surface that is more receded than the first mount surface is formed ([0027] of Nishiyama).
Regarding claims 9, modified Shibayama substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received, achieving improvement of the monitoring sensitivity of the semiconductor ([0063] of Nishiyama).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nakayama, Funahashi, and Yamada, as applied to claim 1 above, further in view of Choi et al. (US20070194427, hereafter “Choi”).
Regarding claim 16, modified Shibayama substantially discloses all the limitations of the claimed invention, specifically, modified Shibayama further discloses an internal layer positioned at a position overlapping the second bottom surface of the second recess connected to the terminal electrode of the light emitter by a conductive resin (see [0028]), but does not explicitly disclose the internal layer as expressly being an internal grounding conductor layer.
However, in solving the same problem, Choi teaches further comprising an internal grounding conductor layer positioned at a position overlapping the second bottom surface of the second recess ([0060] see FIG. 5, grounding shield 117g is formed between insulating layers 115 and 119, which serves as a large grounding plate which overlaps the semiconductor substrate 109, also see claim 21 which discloses the ground shield overlapping the lower semiconductor chip/ the second bottom surface of the second recess).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Shibayama with the internal grounding conductor layer positioned at a position overlapping the second bottom surface of the second recess as taught by Choi in order to prevent the performance of the antenna from being degraded due to the electromagnetic wave signal generated from first semiconductor chip ([0069] of Choi).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793